      20-11804-mew        Doc 2-2     Filed 08/04/20 Entered 08/04/20 14:50:37            Exhibit B-
                                      Board Minutes Pg 1 of 15
VAAL Board Minutes




                              VIRGIN ATLANTIC AIRWAYS LIMITED

                                       Company number: 01600117

                                              (the Company)


                                    Minutes of a meeting of the directors
                                     of the Company held by telephone
                                          on 27 July 2020 at 5 p.m.

                       ___________________________________________________



Present:
Mr P. Norris (in the chair)
Mr G. McCallum
Mr I. Woods
Mr T. Mackay
Mr S. Weiss
Mr G. Hauenstein
Mr S. Sear
Mr D. James

In attendance:

Mr E. Griffith (Partner – Restructuring, Allen & Overy LLP)
Mr M. Jacovides (Partner – Banking, Allen & Overy LLP)
Ms C. Coppel (Partner – Corporate, Allen & Overy LLP)
Mr N. Clark (Partner – Banking, Allen & Overy LLP)
Mr M. Moore (Partner – Banking, Allen & Overy LLP)
Mr I. de Sousa (Company Secretary)
Mr L. Brambilla
Ms H. Boyd-Boland
Mr J. Homerstone


                     ________________________________________________________

1.      CHAIRPERSON

        Mr P. Norris was appointed chairperson of the meeting.

2.      APOLOGIES, NOTICE AND QUORUM

2.1     The chairperson noted that apologies for absence had been received from Mr E. Bastian and Sir R.
        Branson who would be represented at this meeting by their alternates, Mr D. James and Mr P. Norris
        respectively.

2.2     The chairperson reported that notice of the meeting had been given to all of the directors in
        accordance with the Company's articles of association and that a quorum was present.



                                                      1
      20-11804-mew       Doc 2-2      Filed 08/04/20 Entered 08/04/20 14:50:37                Exhibit B-
                                      Board Minutes Pg 2 of 15
VAAL Board Minutes



3.      DECLARATIONS OF INTEREST

3.1     The directors each declared an interest in the business to be considered at the meeting in accordance
        with section 177 and section 182 of the Companies Act 2006, in particular:

        (a)     in the case of Mr G. Hauenstein, Mr D. James and Mr S. Sear (the Delta Directors), an
                interest in:

                (i)     the Connected Party Plan Creditors under and as defined in the Explanatory
                        Statement;

                (ii)    document 7 as listed in Appendix 1 to these minutes; and

                (iii)   documents 7, 11 and 14 as listed in Appendix 5 to these minutes,

                by virtue of the Delta Directors being representatives of Delta Air Lines, Inc. which:

                        (A)     indirectly holds a 49 per cent. stake in the Company; and

                        (B)     forms part of the Connected Party Plan Creditors under the Restructuring
                                Plan (defined below) and Explanatory Statement,

                (the Delta Declared Interests);

        (b)     in the case of Mr P. Norris, Mr G. McCallum and Mr I. Woods (the Virgin Directors), an
                interest in:

                (i)     the Connected Party Plan Creditors under and as defined in the Explanatory
                        Statement;

                (ii)    document 7 as listed in Appendix 1 to these minutes; and

                (iii)   documents 7, 11 and 14 as listed in Appendix 5 to these minutes,

                by virtue of the Virgin Directors being representatives of Virgin Investments Limited which:

                        (A)     indirectly holds a 51 per cent. stake in the Company; and

                        (B)     forms part of the Connected Party Plan Creditors under the Restructuring
                                Plan and Explanatory Statement,

                (the Virgin Declared Interests);

        (c)     in the case of all directors, an interest in documents 7, 11, 12, 13, 14 and 15 as listed in
                Appendix 5 to these minutes, by virtue of all directors also being directors of Virgin Atlantic
                Limited, Virgin Holidays Limited, Virgin Atlantic International Limited and Virgin Travel
                Group Limited (the VAL, VHL, VAIL and VTGL Declared Interests); and

        (d)     in the case of Mr T. Mackay and Mr S. Weiss (the Executive Directors), an interest in:
                documents 1, 5, 7, 13, 14, 15 and 16 as listed in Appendix 5 to these minutes by virtue of the
                Executive Directors also being directors of Fit Leasing Limited, Virglease (3) Limited, VAA
                Holdings UK Limited, VAA Holdings Jersey Limited, VA Cargo Limited and Virgin
                Incoming Services Inc. (the FLL, Virglease, VAAH UK, VAAH Jersey, VAC and VIS




                                                      2
      20-11804-mew       Doc 2-2      Filed 08/04/20 Entered 08/04/20 14:50:37                 Exhibit B-
                                      Board Minutes Pg 3 of 15
VAAL Board Minutes



                Declared Interests, and, together with the VAL, VHL, VAIL and VTGL Declared Interests,
                the Intra-Group Declared Interests).

3.2     In relation to the Delta Declared Interests, it was noted that, pursuant to the shareholders’ agreement
        in respect of Virgin Atlantic Limited dated 13 March 2014 (the Shareholders’ Agreement), the
        Delta Directors could participate in discussions and vote on the agreements/arrangement listed in
        paragraph 3.1(a) above insofar as: (i) the Explanatory Statement is being issued by the Company to
        Virgin Investments Limited as a Connected Party Plan Creditor; and (ii) they concern matters
        between the Company and Virgin Investments Limited.

3.3     In relation to the Virgin Declared Interests, it was noted that, pursuant to the Shareholders’
        Agreement, the Virgin Directors could participate in discussions and vote on the
        agreements/arrangements listed in paragraph 3.1(b) above insofar as: (i) the Explanatory Statement
        is being issued by the Company to Delta Air Lines, Inc. as a Connected Party Plan Creditor; and (ii)
        they concern matters between the Company and Delta Air Lines, Inc.

3.4     In relation to the Intra-Group Declared Interests, it was noted that, under article 43.3 of the
        Company’s articles of association, the directors are entitled to be counted in the quorum and vote in
        respect of the agreements/arrangements listed in paragraphs 3.1(c) and 3.1(d) notwithstanding the
        Intra-Group Declared Interests.

3.5     The directors each confirmed in relation to themselves that they had no conflict of interest in relation
        to the business to be considered at the meeting which would constitute a conflict of interest in breach
        of section 175 or section 182 of the Companies Act 2006 other than those matters which had already
        been disclosed at paragraph 3.1 above.

4.      PURPOSE OF THE MEETING

4.1     The chairperson reported that the business of the meeting was to:

        (a)     provide an update on:

                (i)     the progress of negotiations with the Company’s stakeholders regarding the
                        proposed solvent recapitalisation plan of the Company and its subsidiaries (the
                        Recapitalisation Plan); and

                (ii)    the restructuring plan with certain creditors of the Company (the Plan Creditors)
                        under Part 26A of the Companies Act 2006 (the Restructuring Plan);

        (b)     consider and approve the entry into (to extent necessary) the documents required for the
                Convening Hearing scheduled for 4 August 2020 as listed in Appendix 1 and attached at
                Appendix 2 to these minutes (the Convening Hearing Documents);

        (c)     consider and approve an application for recognition of the Restructuring Plan in the United
                States under Chapter 15, Title 11 of the United States Bankruptcy Code (the Chapter 15
                Application);

        (d)     consider and approve the entry into the documentation in relation to the Chapter 15
                Application as listed in Appendix 3 and attached at Appendix 4 of these minutes (the
                Chapter 15 Documents);

        (e)     consider and approve the appointment of Mr S. Weiss as foreign representative of the
                Company for the purposes of Chapter 15 Application; and



                                                       3
      20-11804-mew       Doc 2-2      Filed 08/04/20 Entered 08/04/20 14:50:37                  Exhibit B-
                                      Board Minutes Pg 4 of 15
VAAL Board Minutes



        (f)     consider and approve the entry into the recapitalisation documents to which the Company
                will be a party listed in Appendix 5 and attached at Appendix 6 of these minutes (the
                Recapitalisation Documents).

4.2     The chairperson noted that:

        (a)     various attendees from Allen & Overy LLP; and

        (b)     various attendees from the Company’s management team,

        were in attendance to provide advice and highlight key terms of the Convening Hearing Documents,
        the Chapter 15 Documents and the Recapitalisation Documents.

5.      DOCUMENTS TABLED

        There were produced to the meeting:

        (a)     the Convening Hearing Documents;

        (b)     the Chapter 15 Documents; and

        (c)     the Recapitalisation Documents,

        each of which were initialled by the chairperson for the purpose of identification.

6.      UPDATE ON RECAPITALISATION PLAN AND RESTRUCTURING PLAN

6.1     The chairperson referred to the board meeting of 13 July 2020 at which the directors approved the
        draft practice statement letter and authorised a sub-committee of the board to approve the final form
        of the practice statement letter. The final form of the practice statement letter was signed by the
        Company on 14 July 2020 and made available to all Plan Creditors via the Company’s Information
        Agent (defined in the Explanatory Statement) on that date. Prior to circulation of the practice
        statement letter, the Company also executed the Deed Poll (defined in the Explanatory Statement).

6.2     Mr E. Griffith noted that since 14 July 2020 the support agreements have all been signed by
        sufficient creditors such that they have all become effective. Furthermore, since all finance lessors
        and related creditors signed the relevant support agreements, it is no longer necessary to include
        them in the Restructuring Plan. Accordingly, on 20 July 2020, the Company (acting by the sub-
        committee referred to above) issued an addendum to the practice statement letter informing Plan
        Creditors that all of the support agreements are effective and that the finance lessors and related
        creditors would no longer be part of the Restructuring Plan. Instead, their arrangements will be
        implemented outside of the Restructuring Plan as part of the wider Recapitalisation Plan.

6.3     This addendum to the practice statement letter also informed Plan Creditors of certain changes to the
        list of Trade Plan Creditors in the practice statement letter discovered after 14 July 2020. In addition,
        following feedback from Trade Plan Creditors, it was decided to change the cut-off date at which the
        reduction and deferrals to be implemented pursuant to the Restructuring Plan would apply to Trade
        Plan Creditors’ claims against the Company from 21 August 2020 to 1.30 pm on 14 July 2020. This
        was intended to mitigate termination risk during the period prior to the Recapitalisation Effective
        Date and will not have a material impact on the forecast cashflows or business plan.

6.4     Mr T. Mackay also gave an update on a briefing call to which all Trade Plan Creditors were invited
        on 21 July 2020. The purpose of this call was to address some common queries that Trade Plan




                                                       4
      20-11804-mew       Doc 2-2         Filed 08/04/20 Entered 08/04/20 14:50:37               Exhibit B-
                                         Board Minutes Pg 5 of 15
VAAL Board Minutes



        Creditors has been raising in connection with the Restructuring Plan, encourage Trade Plan Creditors
        to remain supportive of the Company, and help them navigate the unfamiliar legal process.

7.      DISCUSSION OF THE CONVENING HEARING DOCUMENTS

7.1     Mr E. Griffith explained that the next step in the Restructuring Plan is to formally commence
        proceedings with respect to the Restructuring Plan in the High Court of England and Wales (the
        Court) by:

        (a)     filing a claim form with the Court on 30 July 2020; and

        (b)     filing the relevant Convening Hearing Documents with the Court on 30 July 2020,

        to obtain an order for directions as to the convening and conduct of the Plan Meetings (as defined in
        the Explanatory Statement) (the Convening Order).

7.2     Mr E. Griffith explained that:

        (a)     the Explanatory Statement will be made available to all Plan Creditors on the day following
                the Convening Hearing (assuming the Court issues the Convening Order) and is required to
                be made available by the Company pursuant to the Companies Act 2006 in order to provide
                Plan Creditors with sufficient information to enable them to make a decision as to whether
                or not to vote in favour of the Restructuring Plan at the relevant Plan Meeting; among other
                things it:

                (i)     describes the Group, its financial arrangements and certain financial information and
                        the background to and events leading up to the launch of the Restructuring Plan;

                (ii)    sets out any material interests of the directors of the Company and the effect of those
                        interests on the Restructuring Plan;

                (iii)   sets out, in more detail than the practice statement letter, the nature of the
                        transactions contemplated by the Restructuring Plan as well as the wider
                        Recapitalisation Plan;

                (iv)    outlines the mechanics to implement the Restructuring Plan (which are specifically
                        set out in Restructuring Plan Document (as defined in the Explanatory Statement) at
                        Part D of the Explanatory Statement); and

                (v)     describes what the Company considers the “relevant alternative” to the
                        Restructuring Plan is; that is, what will happen if the Restructuring Plan is not
                        approved and sanctioned by the Court by reference to the Illustrative Recoveries
                        Analysis (as defined in the Explanatory Statement) prepared by Alvarez & Marsal
                        Europe LLP, which will be appended to the Explanatory Statement;

        (b)     the Illustrative Recoveries Analysis is a financial model that estimates the illustrative
                recoveries for the Plan Creditors in the event that the Restructuring Plan is not approved and
                sanctioned by the Court and the Company files for administration. Based on the Illustrative
                Recoveries Analysis, the Explanatory Statement provides that the Company’s good faith
                view is that the relevant alternative in the event that the Restructuring Plan is unsuccessful is
                administration;




                                                       5
      20-11804-mew       Doc 2-2       Filed 08/04/20 Entered 08/04/20 14:50:37               Exhibit B-
                                       Board Minutes Pg 6 of 15
VAAL Board Minutes



        (c)     the witness statement of Mr S. Weiss and Mr. V. Parzyjagla of Lucid Issuer Services
                Limited (Lucid) are made in support of the Company’s application to the Court for the
                Convening Order. The witness statement of Mr S. Weiss includes, among other matters, an
                overview of the Restructuring Plan and the class composition of Plan Creditors, the
                background to and reasons for the Recapitalisation Plan and additional detail as to the
                Company’s cashflows thorough to September 2020 in support of the timeline requested. The
                witness statement of Lucid (as Information Agent under the Explanatory Statement) covers
                the dissemination of the practice statement letter issued by the Company on 14 July 2020;
                and

        (d)     the Company is required to provide:

                (i)     the Court with the relevant Convening Hearing Documents in order to formally
                        commence proceedings with respect to the Restructuring Plan with the Court to
                        obtain the Court Order; and

                (ii)    each Plan Creditor with a copy of the notice summoning the Plan Meetings
                        accompanied by the Explanatory Statement if the Court grants the Convening Order.

8.      DISCUSSION OF THE CHAPTER 15 APPLICATION AND CHAPTER 15 DOCUMENTS

8.1     Mr E. Griffith explained that, in parallel with the Restructuring Plan, the Company intends to file the
        Chapter 15 Application as the Plan Creditors are based in a variety of different jurisdictions,
        including the United States.

8.2     Mr E. Griffith noted that:

        (a)     the purpose of the Chapter 15 Application is:

                (i)     to seek recognition of the Restructuring Plan in the United States; and

                (ii)    to promote cooperation and communication between US courts and the Court;

        (b)     the Company would be required to file the Chapter 15 Documents with the United States
                Bankruptcy Court for the Southern District of New York; and

        (c)     if the Restructuring Plan is approved by the Plan Creditors and sanctioned by the Court, the
                Company expects that the Restructuring Plan and its effects will be recognised in the United
                States shortly after the Sanction Hearing scheduled for 2 September 2020.

8.3     Mr E. Griffith also explained that Chapter 15 of the US Bankruptcy Code requires the appointment
        of a foreign representative in connection with the Chapter 15 Application. The purpose of a foreign
        representative is to, among other things:

        (a)     file a petition for recognition; and

        (b)     seek additional relief from the US bankruptcy court or from other US state and federal
                courts.




                                                       6
      20-11804-mew       Doc 2-2      Filed 08/04/20 Entered 08/04/20 14:50:37                 Exhibit B-
                                      Board Minutes Pg 7 of 15
VAAL Board Minutes



9.      DISCUSSION OF THE RECAPITALISATION DOCUMENTS

9.1     The chairperson noted that negotiations with stakeholders had continued to take place since the
        previous board meeting and that the Recapitalisation Documents to which the Company is a party
        with the Plan Creditors had been substantially agreed with the relevant stakeholders.

9.2     Mr E. Griffith explained that the Recapitalisation Documents will be appended to, or made available
        to Plan Creditors alongside, the Explanatory Statement and reminded the directors that the
        Explanatory Statement and these Recapitalisation Documents are expected to be filed with the Court
        on 30 July 2020 as noted above in section 7.

9.3     Mr E. Griffith further explained that each Recapitalisation Document is summarised in the
        Explanatory Statement and referred the directors to the relevant sections in the Explanatory
        Statement.

9.4     Mr E. Griffith noted that the Amex support agreement is not required to be filed with the Court and
        explained that the Company was aiming to have it finalised and signed ahead of the Court filing on
        30 July 2020.

10.     DIRECTORS’ CONFIRMATIONS AND CHAIRPERSON’S PROPOSALS

10.1    Each director confirmed that, having taken all reasonable care to ensure that this was the case:

        (a)     he had read the Convening Hearing Documents, the Chapter 15 Documents and the
                Recapitalisation Documents;

        (b)     he had made or procured the making of all reasonable enquiries or was otherwise satisfied
                that all reasonable enquiries had been made to confirm and verify all the information
                contained in the Convening Hearing Documents, the Chapter 15 Documents and the
                Recapitalisation Documents (and all inferences which a reader may reasonably draw from
                it);

        (c)     the Explanatory Statement contained all information, within his knowledge or which it
                would be reasonable for him to obtain by making enquiries, required to comply with Part
                26A of the Companies Act 2006; and

        (d)     all the information contained in the Convening Hearing Documents, the Chapter 15
                Documents and the Recapitalisation Documents was true and accurate in all material
                respects and not misleading (whether by misstatement or omission).

10.2    The directors also considered:

        (a)     the legal advice given to the Company in respect of the Restructuring Plan and
                Recapitalisation Plan by Allen & Overy LLP as the Company's external legal counsel;

        (b)     the financial advice given to the Company in respect of the Restructuring Plan and
                Recapitalisation Plan by Houlihan Lokey EMEA, LLP as the Company's external financial
                advisers; and

        (c)     the restructuring, insolvency and contingency planning advice given to the Company in
                respect of the Restructuring Plan and Recapitalisation Plan by Alvarez & Marsal Europe
                LLP.




                                                      7
      20-11804-mew       Doc 2-2     Filed 08/04/20 Entered 08/04/20 14:50:37                Exhibit B-
                                     Board Minutes Pg 8 of 15
VAAL Board Minutes



10.3    The chairperson proposed that the Company:

        (a)     approve and, to the extent necessary, enter into the Convening Hearing Documents, the
                Chapter 15 Documents and the Recapitalisation Documents;

        (b)     approve and file the Chapter 15 Documents with the United States Bankruptcy Court for the
                Southern District of New York; and

        (c)     appoint Mr S. Weiss (or, in his absence, an alternative agreed by the directors of the
                Company) as the foreign representative of the Company for the purposes of the Chapter 15
                Application; and

10.4    The directors considered that: (a) the Convening Hearing Documents; (b) the Chapter 15
        Application; (c) the Chapter 15 Documents; (d) the appointment of Mr S. Weiss as foreign
        representative of the Company; and (e) the Recapitalisation Documents would promote the success
        of the Company for the benefit of the members as a whole, having regard to the relevant factors set
        out in section 172 of the Companies Act 2006 including:

        (a)     the likely consequences in the long term;

        (b)     the interests of the Company’s employees;

        (c)     the need to foster the Company’s business relationships with the Plan Creditors;

        (d)     the impact of the Company’s operations on the community and the environment;

        (e)     the desirability of the Company maintaining a reputation for high standards of business
                conduct; and

        (f)     the need to act fairly as between the members of the Company,

        and also concluded that: (a) the Convening Hearing Documents; (b) the Chapter 15 Application; (c)
        the Chapter 15 Documents; (d) the appointment of Mr S. Weiss as foreign representative of the
        Company; and (e) the Recapitalisation Documents were in the best interests of all stakeholders,
        including the Plan Creditors.

11.     RESOLUTIONS

        After due consideration, IT WAS RESOLVED THAT:

        (a)     the Convening Hearing Documents be and hereby are approved;

        (b)     the Chapter 15 Application be and hereby is approved;

        (c)     the Chapter 15 Documents be and hereby are approved;

        (d)     the Recapitalisation Documents be and hereby are approved;

        (e)     all of the directors be and are hereby authorised to sign on the Company's behalf (if
                required) the Convening Hearing Documents, the Chapter 15 Documents and the
                Recapitalisation Documents with any such amendments as any of the directors may in their
                absolute discretion reasonably deem necessary or desirable;




                                                     8
      20-11804-mew       Doc 2-2      Filed 08/04/20 Entered 08/04/20 14:50:37                Exhibit B-
                                      Board Minutes Pg 9 of 15
VAAL Board Minutes



        (f)     any one director or the secretary be authorised to circulate the notice of the Plan Meetings,
                the Explanatory Statement and the Recapitalisation Documents to each Plan Creditor if the
                Convening Order is granted by the Court;

        (g)     Mr S. Weiss (or, in his absence an alternative agreed by the directors of the Company) be
                and hereby is approved and appointed as the foreign representative of the Company in
                connection with the Chapter 15 Application; and

        (h)     any one director (or, in the case of a deed, any director in the presence of a witness who
                attests the signature or any two directors or any one director and the secretary) be authorised
                to sign on the Company's behalf all other documents, contracts, deeds, certificates or things
                lawfully required and to do or cause to be done all such acts and things which any director
                may in his absolute discretion reasonably deem necessary or desirable in connection with: (i)
                the Convening Hearing Documents; (ii) the Chapter 15 Documents; (iii) the appointment of
                Mr S. Weiss as foreign representative of the Company; (iv) the Chapter 15 Application; and
                (v) the Recapitalisation Documents, subject to obtaining in each case, if required, any
                relevant shareholder consent;

12.     FILING

        IT WAS RESOLVED THAT:

        (a)     the secretary be instructed to arrange for the relevant Convening Hearing Documents to be
                filed with the Court in order to formally commence proceedings with respect to the
                Restructuring Plan in the Court; and

        (b)     Mr S. Weiss be authorised to file the Chapter 15 Documents and supporting documents with
                the United States Bankruptcy Court for the Southern District of New York in connection
                with the Chapter 15 Application.

13.     CLOSE OF MEETING

        The meeting then ended.




                                                            …………                               ……………….

                                                                                    Mr P. Norris

                                                                                    Chairperson




                                                      9
    20-11804-mew        Doc 2-2    Filed 08/04/20       Entered 08/04/20 14:50:37         Exhibit B-
                                   Board Minutes        Pg 10 of 15
VAAL Board Minutes




                                             APPENDIX 1

                           CONVENING HEARING DOCUMENTS LIST

 Please refer to the Documents List at Appendix 1 in the “Project Spring – Board Meetings – 27 July 2020 –
 Documents Pack”




                                                   10
    20-11804-mew       Doc 2-2    Filed 08/04/20      Entered 08/04/20 14:50:37       Exhibit B-
                                  Board Minutes       Pg 11 of 15
VAAL Board Minutes




                                           APPENDIX 2

                             CONVENING HEARING DOCUMENTS

 Please refer to the Documents at Appendix 2 in the “Project Spring – Board Meetings – 27 July 2020 –
 Documents Pack”




                                                 11
    20-11804-mew        Doc 2-2    Filed 08/04/20       Entered 08/04/20 14:50:37         Exhibit B-
                                   Board Minutes        Pg 12 of 15
VAAL Board Minutes




                                             APPENDIX 3

                                  CHAPTER 15 DOCUMENTS LIST

 Please refer to the Documents List at Appendix 3 in the “Project Spring – Board Meetings – 27 July 2020 –
 Documents Pack”




                                                   12
    20-11804-mew       Doc 2-2    Filed 08/04/20      Entered 08/04/20 14:50:37       Exhibit B-
                                  Board Minutes       Pg 13 of 15
VAAL Board Minutes




                                           APPENDIX 4

                                   CHAPTER 15 DOCUMENTS

 Please refer to the Documents at Appendix 4 in the “Project Spring – Board Meetings – 27 July 2020 –
 Documents Pack”




                                                 13
    20-11804-mew        Doc 2-2    Filed 08/04/20       Entered 08/04/20 14:50:37         Exhibit B-
                                   Board Minutes        Pg 14 of 15
VAAL Board Minutes




                                             APPENDIX 5

                             RECAPITALISATION DOCUMENTS LIST

 Please refer to the Documents List at Appendix 5 in the “Project Spring – Board Meetings – 27 July 2020 –
 Documents Pack”




                                                   14
    20-11804-mew       Doc 2-2    Filed 08/04/20      Entered 08/04/20 14:50:37       Exhibit B-
                                  Board Minutes       Pg 15 of 15
VAAL Board Minutes




                                           APPENDIX 6

                              RECAPITALISATION DOCUMENTS

 Please refer to the Documents at Appendix 6 in the “Project Spring – Board Meetings – 27 July 2020 –
 Documents Pack”




                                                 15
